 In the MatterOfSYKES BROTHERS INC.andINDEPENDENT CARPETYARN ASSOCIATIONIn the MatterofSYKESBROTHERSINC.andPHILADELPHIA TEXTILEWORKERSJOINT BOARDCases Nos. R-2918 and R-2919.-Decided September20, 1941Jurisdiction:woolen carpet yarn manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord recognition to either of rival unions until cer-tified by the Board ; pay roll preceding strike at one of two plants andpay roll preceding shut-down of second plant caused by strike at first plantused to determine eligibility ; election necessary.UnitAppropriate for Collective Bargaining:single unit comprising productionand maintenance employees in two plants of the Company, excluding non-working foremen,supervisors,office andclericalemployees,engineers,firemen, andtruck drivers.Messrs. Russell Conwell CooneyandLewis H. Van Dusen, Jr.,of Philadelphia, Pa., for the Company.Mr. Gilbert J. Kraus,of Philadelphia, Pa., for the C. I. O.Mr.,Harold Silverstein,of Philadelphia,'Pa., for the Independent.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 3, 1941, Independent Carpet Yarn Association, hereincalled the Independent, filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees at the Main Street and Shurs Lane plant,herein called the Manayunk plant, of Sykes Brothers, Inc., Phila-delphia, Pennsylvania, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On July 14, 1941, Philadelphia Textile35 N. L.R. B., No. 134.595451270--42-vol. 35--39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers Joint Board, C. I. 0., herein called the C. I. 0., filed asimilar petition alleging that a question affecting commerce hadarisen concerning the representation of employees at the Hancockand Huntingdon Streets plant, herein called the Kensington plant,of the Company.,On August 12, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3 and Section 10 (c) 2, ofthe National Labor Relations Board Rules and Regulations-Series..2, as amended, ordered an investigation in each case, authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and ordered that the cases be consolidated.On August 14, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Inde-pendent, and the C. I. O.Pursuant to notice, a hearing was held onAugust 25, 1941, at Philadelphia, Pennsylvania, before Jerome I.Macht, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Company, the Independent, and the C. I. O. appearedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no pre-judicial errors were committed.The rulings are hereby affirmed.On September 5, 1941, the Company filed It brief which the Boardhas duly considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSykes Brothers Inc. is a Pennsylvania corporation operating twoplants at Philadelphia, Pennsylvania, where it is engaged in the manu-facture of woolen carpet yarns.The Company uses raw materialsvalued in excess of $500,000 annually, all of which are shipped toit from points outside the United States.The Company manufac-tures products valued in excess of $500,000 annually, approximately 16per cent of which are shipped by it to points outside the State ofPennsylvania.The Company admits for the purposes of this pro-ceeding that it is engaged in interstate commerce within the meaningof the Act.1At the bearing, on August 25, 1941, the Independent amended its petition to includethe employees of the Kensington plant in the unit which it claimed to be appropriate. SYKEIS,BROTHE'RS INC.II.THE ORGANIZATIONS INVOLVED597Independent Carpet Yarn Association is an unaffiliated labor organ-ization admitting to membership employees of the Company.Philadelphia Textile Workers Joint Board is a labor organizationaffiliated with the Committee of Industrial Organizations admitting tomembership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn or about May 15 and June 3, 1941, the C. I. O. and the Inde-bargaining negotiations.The Company denied these requests untilsuch time as either labor organization should be certified by the Boardas the authorized collective bargaining agency.From the statements of the Regional Director introduced in evi-dence at the hearing, it appears that the C. I. O. and, the Independenteach represents a substantial number of the employees in the unit here-inafter found to be appropriate 2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties agree and we find that all production and maintenanceemployees with the exception of non-working foremen, supervisors,office" and clerical employees, engineers, firemen, and truck driversbelong within the appropriate unit or units.2 The Regional Director reported that the C.I.O. presented 150 membership cards, 134of which bear the apparently genuine signatures of persons on the pay roll submitted bythe Company.The Regional Director further reported that the Independent presented apetition bearing the apparently genuine signatures of 83 persons on the pay roll submittedby the Company.A further petition presented by the Independent to the Trial Examinerat the hearing contains 2 apparently genuine signatures of persons on the Company's payroll.There are 268 employees in the appropriate unit. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Independent and the Company contend that the employees atthe Kensington and Manayunk plants of the Company constitute asingle appropriate unit.The C. I. O. contends that the above-men-tioned employees at the Kensington plant constitute an appropriateunit.The Company has no collective bargaining contract with any union.Although it appears from the record that the Company had a contractwith an unnamed labor organization many years ago for the Kensing-ton plant before it acquired the Manayunk plant, it has not bargainedcollectively with any labor organization since 1922.The C. I. O. and the Independent have each sought to organize andhave each gained members at both the Kensington and Manayunkplants.On May 28, 1941, the C. I. O. called a strike at the Kensingtonplant, and the plant thereupon closed.The Manayunk plant closeda week later.Franklin B. J. Sykes, the Company's maintenancehead and assistant in production at the Kensington plant, testifiedin this connection, as follows : "They (Manayunk plant) ran aweek later than we did (Kensington plant) and were forced toclose because we were not able to get material in and out, andabout half a dozen, who were interested in the C. I. O. as members,did not report to work, particularly in the picker house, (of theManayunk plant) and that shut the (Manayunk) plant down".The two. plants are only 5 miles apart, and are operated as asingle, integrated enterprise.Both plants are under a single headforeman and have a common personnel office, and a common main-tenance department.The supervisory officials divide their time be-tween the Kensington and Manayunk plants.All purchases of rawmaterials for both plants are handled at the Kensington plant andallocations of orders to both are made at Kensington.There is aconsiderable amount of interchange of semi-fabricated materials be-tween the two plants and one cannot function without the other.The work performed in these plants is basically the same.Bothplants utilize the same classification of workers.There is someinterchange of employees between the two plants and wages, hours,and working conditions are identical. Sykes characterized theManayunk plant as a "branch" of the Kensington plant.Under all the circumstances, we conclude that the employees attheKensington and Manayunk plants of the Company constitutea single appropriate unit.We find that all production and maintenance employees at theKensington and Manayunk plants of the Company, excludingnonworking foremen, supervisors, office and clerical employees, en- SYKEIS BR'0mEIERS1,INiC.599gineers, firemen, and truck drivers, constitute a unit appropriatefor the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot.As above indicated, the Kensington and Manayunk plants havebeen closed, respectively, sinceMay 28 and about June 4, 1941.We shall direct accordingly, that an election by secret ballot beheld among all employees within the appropriate unit who wereemployed at Kensington during the pay-roll period last precedingMay 28, 1941, and at Manayunk during the pay-roll period last pre-ceding its shut-down about June 4, 1941, subject to such limitationsand additions as are set forth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Sykes Brothers Inc., Philadelphia,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All the production and maintenance employees in the Kensing-ton and Manayunk plants of the Company, excluding non-workingforemen, supervisors, office and clerical employees, engineers, fire-men, and truck drivers, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and' pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Sykes Brothers Inc., Philadelphia, Pennsylvania, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction under the 600DECISIONSOF NATIONALLABOR RELATIONS BOARDdirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofthe Company who were employed at the Kensington plant duringthe pay-roll period last preceding May 28, 1941, and at the Manayunkplant during the pay-roll period last preceding its shut-down aboutJune 4, 1941, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding non-working foremen, supervisors, office andclerical employees, engineers, firemen, and truck drivers, and thoseemployees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Inde-pendent Carpet Yarn Association or Philadelphia Textile WorkersJoint Board, C. I. 0., for the purposes of collective bargaining, orby neither.